In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Commissioner of the New York State Department of Social Services, dated July 31, 1975, and made after a statutory fair hearing, which affirmed a decision of the local agency to deny petitioner’s request for emergency assistance, the State *845commissioner appeals from a judgment of the Supreme Court, Nassau County, dated May 14, 1976, which, inter alia, annulled the determination. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Harnett at Special Term. We wish to note, however, that section 350-j of the Social Services Law, the statute under consideration, was amended subsequent to the petitioner’s application for emergency assistance (see L 1977, ch 77, § 10). Since the amended version does not apply in this proceeding (see L 1977, ch 77, §31), we do not consider whether such assistance is still available as the statute is presently worded. Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur. [86 Misc 2d 690.]